Citation Nr: 0914385	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular 
disease (PVD), to include as secondary to service-connected 
Type II diabetes mellitus.

5.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
Type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and 
awarded a 20 percent disability rating for diabetes mellitus, 
and denied the remaining service connection claims on appeal.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claims requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
notice that the Veteran received in February 2004 and May 
2005 informed him of what was required to substantiate the 
elements of his claims for service connection on a secondary 
basis, he has not received any notice that informed him of 
what was required to substantiate all of the elements of his 
claims for service connection for a on a direct or 
presumptive basis, or what evidentiary burdens he must 
overcome with respect to those claims.  Therefore, a remand 
is required in order to allow sufficient notice to the 
Veteran.  Upon remand, the Veteran will be free to submit 
additional evidence and argument on the questions at issue.

Second, the Veteran was last afforded a VA diabetes mellitus 
examination in July 2004 at which time he was diagnosed with 
diabetes mellitus Type II, inadequate control.  In March 2005 
and April 2005, his private physician Doctor S. V. indicated 
that he was placed on insulin in November 2003 and is now 
insulin dependent.  VA's duty to assist includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Because there may have been a significant 
change in the Veteran's condition, a new examination is in 
order.

Finally, with respect to the Veteran's claims for service 
connection for peripheral neuropathy of the lower 
extremities, PVD, and CAD, the Veteran was afforded a VA 
examination in July 2004 at which time his diagnoses included 
CAD and PVD.  The examiner opined that the Veteran's 
neuropathy symptoms were more likely related to PVD than 
peripheral neuropathy caused by diabetes mellitus Type II.  
The examiner further opined that PVD and CAD are less likely 
than not caused by or the result of diabetes mellitus and are 
more [likely] related to his forty-two years of smoking.  
However, as the Veteran's representative noted in the April 
2009 informal hearing brief, the examiner failed to provide 
an opinion as to whether the Veteran's peripheral neuropathy, 
PVD, and CAD are directly related to his service.  In 
addition, in March 2005 and April 2005 private physician Dr. 
S. V. opined that diabetes mellitus is the major cause of the 
Veteran's cardiovascular disease and heart attack and that 
insulin-dependent diabetes mellitus is a primary risk factor 
for his vascular disease.  Finally, while the Veteran has not 
claimed that his claimed conditions are related to his 
service-connected bilateral foot disability, his August 1974 
separation examination report indicates that his bilateral 
pes planus of the feet caused cramps in his legs.

While the Veteran in this case has already been afforded a VA 
examination, no examiner has yet opined as to whether the 
Veteran's peripheral neuropathy of the lower extremities, 
CAD, and PVD are related to his service or whether those 
conditions are aggravated by his service-connected diabetes 
mellitus Type II or bilateral foot disability.  Accordingly, 
the Board finds that there are additional questions that 
remain to be addressed and that a remand for an additional 
examination and opinion is therefore in order.  In this 
regard, the examiner on remand should specifically reconcile 
the opinion with the July 2004 VA opinion and March 2005 and 
April 2005 private opinions, and any other opinions of 
record.
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
his claims for service connection for 
peripheral neuropathy of the lower 
extremities, peripheral vascular disease, 
and coronary artery disease on a direct or 
presumptive basis, and an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected Type II 
diabetes mellitus.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
state the treatment regimen in place for 
management of the disease, including the 
dosage of insulin or oral hypoglycemic 
agents, any dietary restrictions, and any 
medically required regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
due to diabetes mellitus.  Further, the 
examiner should note whether the diabetes 
produces episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization or visits to a diabetic 
care provider, progressive loss of weight 
and strength, or other complications that 
would be compensable if separately 
evaluated.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current peripheral 
neuropathy of the lower extremities.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the July 
2004 VA opinion and the March 2005 and 
April 2005 private opinions.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current peripheral 
neuropathy of the lower extremities.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any 
peripheral neuropathy of the lower 
extremities was incurred in or 
aggravated by the Veteran's service?

(c)  Is it as likely as not (50 percent 
probability or more) that any 
peripheral neuropathy of the lower 
extremities is proximately due to or 
the result of any service-connected 
diabetes mellitus Type II or bilateral 
foot disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
peripheral neuropathy of the lower 
extremities has been aggravated by the 
Veteran's service-connected diabetes 
mellitus Type II or bilateral foot 
disability?

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current peripheral 
vascular disease (PVD).  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the July 2004 VA opinion and the 
March 2005 and April 2005 private 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current peripheral 
vascular disease.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any PVD was 
incurred in or aggravated by the 
Veteran's service?

(c)  Is it as likely as not (50 percent 
probability or more) that any PVD is 
proximately due to or the result of any 
service-connected diabetes mellitus 
Type II or bilateral foot disability?

(d)  It is as likely as not (50 percent 
probability or more) that any PVD has 
been aggravated by the Veteran's 
service-connected diabetes mellitus 
Type II or bilateral foot disability?

5.   Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current coronary artery 
disease (CAD).  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the July 2004 VA opinion and the 
March 2005 and April 2005 private 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current coronary 
artery disease.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any CAD was 
incurred in or aggravated by the 
Veteran's service?

(c)  Is it as likely as not (50 percent 
probability or more) that any CAD is 
proximately due to or the result of any 
service-connected diabetes mellitus 
Type II or bilateral foot disability?

(d)  It is as likely as not (50 percent 
probability or more) that any CAD has 
been aggravated by the Veteran's 
service-connected diabetes mellitus 
Type II or bilateral foot disability?

6.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

